Citation Nr: 1750598	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  10-47 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for service-connected right ankle sprain residuals (right ankle condition).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1979 to October 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In an October 2009 rating decision, the RO granted the Veteran service connection for a right ankle condition and assigned an initial disability rating of 20 percent.  Comparatively, in an August 2010 rating decision, the RO declined to reopen claims of service connection for neck and low back conditions.

In July 2016, the Board remanded the case for further development.  Then, via a November 2016 rating decision, the RO granted the Veteran's neck and low back service connection claims.  As such, that claim is considered to be resolved and is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see also 38 C.F.R. § 20.200 (2017).


VETERAN'S CONTENTIONS

The Veteran contends that the current rating of 20 percent for a right ankle condition does not fully capture the severity of his disability.  Specifically, in November 2016, the Veteran stated that he had dorsiflexion of the right ankle between 0 and 10 degrees.  Additionally, in June 2016, the Veteran's representative stated that the Veteran experienced flare-ups of his right ankle condition that increased his limitation of movement and caused intermittent incapacitating episodes.  Lastly, in January and March 2010, the Veteran contended that he had ankylosis of the right ankle with plantar flexion at more than 40 degrees, dorsiflexion at more than 10 degrees, and an eversion deformity.
FINDINGS OF FACT

1. During an October 2009 VA examination, the Veteran reported a history of tight ankle pain since an injury in service that had progressively gotten worse over time.  The examiner noted symptoms of giving way, instability, pain, stiffness, weakness, decreased speed of joint motion, a feeling of "electric current," numbness, locking episodes several times a week, and inflammation.  The Veteran described severe flare-up episodes on a weekly basis and the Veteran displayed decreased range of motion, including dorsiflexion limited to 0 degrees, and ambulation secondary to right ankle pain.  Ankylosis was not present.

2. In March 2010, the Veteran complained of a painful right heel and ankle, as well as tenderness upon palpation, to a VA clinician.  The clinician noted mild edema of the right foot and ankle.  No comments were made as to whether the Veteran suffered from ankylosis.

3. In May 2011, a rheumatological internist evaluation by Dr. Bablonia Roman revealed normal motions of both ankles.  Dr. Bablonia Roman did not comment upon the presence of ankylosis.

4. While seeking treatment at a VA provider in July 2016, the Veteran complained of increasing right foot pain.  The VA clinician noted right ankle edema and heel tenderness.  The clinician did not note any ankylosis. 

5. In an August 2016 VA examination, the Veteran again reported flare-ups of a right ankle condition that caused severe pain and difficulty walking.  During range of motion testing of the right ankle, the Veteran displayed dorsiflexion from 0 to 15 degrees and plantar flexion from 0 to 30 degrees.  The examiner commented that pain significantly limited the functional ability of the Veteran's right ankle during flare-ups and that the Veteran regularly used crutches as an assistive device.  However, the examiner stated that the Veteran did not have ankylosis in either ankle.

6. During a May 2017 VA examination, the Veteran reported severe right ankle pain and swelling as well as flare-ups that made walking difficult.  During range of motion testing, the Veteran displayed dorsiflexion from 0 to 15 degrees and plantar flexion from 0 to 35 degrees.  Similar to the August 2016 VA examiner, the May 2017 examiner commented that pain caused the functional loss of the Veteran's right ankle during flare-ups.  Ankylosis was not present in either ankle.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 percent for a right ankle condition have not been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes, 5270, 5271 (2017); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Burton v. Shinseki, 25 Vet. App. 1 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As indicated above, the Board finds that the Veteran is not entitled to an initial disability rating in excess of 20 percent for his service-connected right ankle condition.  In making this determination, the Board notes that the Veteran was assigned an initial 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Diagnostic Code 5271 is assigned to evaluate limited motion of the ankle.  A 10 percent rating is assigned for "moderate" limited motion; a 20 percent rating is assigned for "marked" limited motion.  The words "moderate" and "marked" are not defined in the rating schedule and, rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6.

As alluded to by the Veteran and his representative in multiple statements throughout the claim period, when evaluating joint disabilities rated on the basis of limitation of motion, the Board must consider granting a higher evaluation in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

In the instant case, the Veteran has already received the maximum 20 percent rating under Diagnostic Code 5271 for his service-connected right ankle disability due to limitation of motion.  When a veteran is already rated at the maximum rating for limitation of motion of the joint, 38 C.F.R. §§ 4.40 and 4.45-and the accompanying case law-are not applicable.  See Johnston v. Brown, 10 Vet. App. 80 (1997).

Thus, the only other relevant diagnostic code under which the Board could possibly assign a rating in excess of 20 percent is 38 C.F.R. § 4.71a, Diagnostic Code 5270 for ankylosis of the ankle.  Under Diagnostic Code 5270, a 30 percent rating is assigned when the ankle is ankylosed at between 30 and 40 degrees in plantar flexion, or at between 0 and 10 degrees in dorsiflexion.  The maximum 40 percent rating is warranted when the ankle is ankylosed at more than 40 degrees in plantar flexion, or at more than 10 degrees in dorsiflexion, or with abduction, adduction, inversion, or eversion deformity.

The Court of Appeals for Veterans Claims (Court) has defined ankylosis as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  At no point during the pendency of the appeal has the Veteran's right ankle condition shown to result in ankylosis.  Although in January and March 2010, the Veteran contended that he had ankylosis of the right ankle, the Board notes that he has not displayed the medical experience and expertise required to identify and assess himself with ankylosis.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).

In summary, (1) as the Veteran has already received the maximum 20 percent rating for limited motion of the right ankle joint, and (2) there is no competent evidence of ankylosis of the right ankle associated with the Veteran's claims file, the Veteran's increased-rating claim is denied.


ORDER

Entitlement to an initial disability rating in excess of 20 percent for service-connected right ankle condition is denied.




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


